     Case 3:18-cv-00366-JAH-RBB Document 41 Filed 09/07/21 PageID.201 Page 1 of 3



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    EMILIO REYES,                                      Case No.: 18cv00366 JAH-RBB
10                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
11    v.                                                 MOTION FOR FEES AND COSTS
                                                         [Doc. No. 36]
12    UNITED STATES DEPARTMENT OF
      THE INTERIOR, et. al.
13
                                    Defendants.
14
15         Pending before the Court is Plaintiff’s Motion for Fees and Costs pursuant to Federal
16   Rule of Civil Procedure 54(d), 5 U.S.C. section 552(a)(4)(E)(i) and this Court’s order
17   granting his motion for voluntary dismissal. Plaintiff argues he is entitled to an award of
18   fees and costs because Defendants changed their position regarding his Freedom of
19   Information Act (“FOIA”) requests just before the Court was ready to render a decision
20   favorable to him. Under the FOIA, a “court may assess against the United States
21   reasonable attorney fees and other litigation costs reasonably incurred in any case. . .in
22   which the complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E). A plaintiff
23   has substantially prevailed if he obtained relief through either (I) an order, written
24   agreement or consent decree or (II) “a voluntary or unilateral change in position by the
25   agency.” Id.
26         Plaintiff maintains he filed two FOIA requests with the Office of Federal
27   Acknowledgement but received no response within the 20-day deadline or any
28   correspondence justifying an extension of the deadline, and although he was told he would

                                                     1
                                                                               18cv00366 JAH-RBB
     Case 3:18-cv-00366-JAH-RBB Document 41 Filed 09/07/21 PageID.202 Page 2 of 3



 1   receive clarification letters when he sought a status on the outstanding requests, he received
 2   none. He further maintains he filed administrative appeals but never received a decision.
 3   After filing the complaint in this matter, he contends Defendant waived fees associated
 4   with and produced documents responsive to his requests.
 5         Because the agency changed its position by waiving fees and producing documents,
 6   he argues he is eligible to recover his fees and costs. Plaintiff further argues that this action
 7   benefitted the public by ensuring the government has properly carried out its trust, fiduciary
 8   and statutory duties to San Pasqual and Gabrielino Tribes and he stands to gain nothing
 9   commercially from the documents requested. Plaintiff also argues the fees and costs he
10   seeks are reasonable.
11         Defendants argue Plaintiff cannot recover his fees because he was never represented
12   by an attorney in this litigation and, instead, he represented himself and a pro se, non-
13   attorney cannot recover attorney fees under the FOIA. They maintain Plaintiff lists fees he
14   paid a legal consultant but has not identified the consultant, described the consultant’s
15   relationship to this case, nor submitted billing records or records of payment for these fees.
16   Therefore, they argue, there is not enough information to address the reasonableness nor
17   appropriateness of these purported charges. Defendants also contends Plaintiff failed to
18   seek to recover fees in his FOIA complaint.
19         Additionally, Defendants argue Plaintiff is not eligible or entitled to costs because
20   Plaintiff cannot meet his burden of showing the lawsuit caused the agency to release
21   records. Defendants contend Plaintiff filed this case while they were reviewing over
22   11,000 records potentially responsive to Plaintiff’s FOIA requests, many of which
23   contained personal and private information such as dates of birth, addresses, and tribal
24   affiliation. The delay in production, they maintain, was due to the volume of the records
25   as well as the private information contained therein, which required individual review.
26   Defendants argue the Court’s prior rulings on substantially similar arguments asserted by
27   Plaintiff in related FOIA cases demonstrate there is no basis for Plaintiff’s contention that
28   this Court would have ruled in his favor in this case.

                                                     2
                                                                                    18cv00366 JAH-RBB
     Case 3:18-cv-00366-JAH-RBB Document 41 Filed 09/07/21 PageID.203 Page 3 of 3



 1            As noted by Defendants, “a pro se litigant may not recover attorney’s fees under the
 2   FOIA.”       Carter v. Veterans Administration, 780 F.2d 1479, 1481 (9th Cir.1986).
 3   Accordingly, Plaintiff is not entitled to recover fees he incurred representing himself in this
 4   action. Plaintiff’s list of fees includes multiple entries for legal consultations. However,
 5   no attorney made an appearance in this action. Even assuming these are attorney fees
 6   recoverable under the statute, there is insufficient information for the Court to determine if
 7   these fees were reasonably incurred.
 8            While a pro se litigant may not recover fees, a court may, in its discretion, award a
 9   prevailing pro se plaintiff reasonably incurred costs. 5 U.S.C. § 552(a)(4)(E); Carter, 780
10   F.2d at 1482. Defendants demonstrate they were in the process of individually reviewing
11   the voluminous documents responsive to Plaintiff’s requests when he filed the action
12   because many contained private information. This Court granted judgment in Defendants’
13   favor in Plaintiff’s related cases1 in which he sought similar information, upon finding the
14   privacy interests of withheld information outweighed the public interest in the information.
15   The Court’s rulings in the related cases and Defendants’ explanation that they were
16   reviewing the documents responsive to Plaintiff’s requests when he filed the action do not
17   support Plaintiff’s contention that the agency changed its position regarding his FOIA
18   requests just before the Court was going to find in his favor. Plaintiff fails to demonstrate
19   he substantially prevailed in this matter.
20            Based on the foregoing, IT IS HEREBY ORDERED Plaintiff’s motion for fees and
21   costs is DENIED.
22
23   DATED:         September 7, 2020
24
                                                       _________________________________
25                                                     JOHN A. HOUSTON
26                                                     United States District Judge
27
28   1
         Reyes v. U.S. Dep’t of the Interior, 17cv01418 JAH-RBB; 17cv01571 JAH-RBB.

                                                      3
                                                                                      18cv00366 JAH-RBB
